The opinion of the Court was filed January 2d, 1882.
Per Curiam:
It is provided by the act of June 8th, 1881, Pamphlet L., page 80, that no appeal shall be entered from the decree of any court until the party or parties entering such appeal shall have first entered into a recognizance with sufficient sureties, in double the amount of costs accrued, conditioned upon the affirmance by the Supreme Court of such -decree for the payment of all costs that have accrued in the cause dr shall accrue upon the said appeal, and for the return to the Court below of the record with the remittitur. This act not having been complied with in this case,
Appeal quashed.